Citation Nr: 0937990	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-19 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for left knee 
degenerative joint disease.

2.  Entitlement to service connection for right knee 
degenerative joint disease.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by the Boston, 
Massachusetts VA Regional Office (RO) which denied the 
Veteran's service connection claims for bilateral knee 
degenerative joint disease.
This matter was remanded by the Board in February 2007 for 
further development and adjudication.


FINDINGS OF FACT

1.  All notice and development required to properly 
adjudicate this claim has been completed.

2.  There is no nexus between the Veteran's current bilateral 
knee disabilities and his service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right knee disability have not met.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  The criteria for entitlement to service connection for a 
left knee disability have not met.  38 U.S.C.A. §§ 1110, 
1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with an August 2004 letter in which 
the RO notified him of what evidence was required to 
substantiate his service connection claims.  This letter told 
him what evidence VA would obtain, what evidence he was 
expected to provide, and of what assistance the VA could 
provide the Veteran in obtaining this evidence.  This letter 
also notified the Veteran that he should submit any relevant 
evidence in his possession.  This letter provided proper 
preadjudication notice as required under Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
second and third elements of proper Dingess notice were 
provided in the August 2004 letter.  The remaining elements 
of proper preadjudication Dingess notice were provided in the 
April 2006 letter.  VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini, as it was in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and VA 
treatment records have been obtained.  

He was afforded a VA examination in September 2004, but the 
examiner provided no opinion as to whether the diagnosed knee 
disabilities were related to service.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case there is no evidence relating the current knee 
disabilities to service.  Post-service treatment records show 
that the initial complaints of knee disability were made 
decades after service, the veteran has not reported a 
continuity of symptomatology, and there is no medical opinion 
of record relating the current knee disabilities to service.  
Indeed, the Veteran has not stated why he believes service 
connection should be granted.  Hence, there is no evidence 
that the current knee disabilities may be related to service, 
and a medical opinion is not required.

The September 2004 VA orthopedic examination attributed the 
Veteran's knee condition to degenerative joint disease and 
obesity.  Although the Veteran claims that this examiner was 
not qualified to offer an opinion regarding the etiology of 
his knee condition, a review of the Massachusetts Board of 
Medicine profile for this examiner reveals that he is 
certified in physical medicine and rehabilitation and 
therefore qualified to offer such an opinion.  In any event, 
further examination is not required.

The Veteran has submitted a portion of his December 2006 
Social Security Administration (SSA) decision awarding him 
benefits.  VA subsequently attempted on four occasions to 
obtain a copy of the complete decision and any accompanying 
medical records.  A June 2009 response from SSA indicates 
that they presently have no "medical on file or [that they] 
were unable to locate [the] [m]edical [r]ecord."  A formal 
finding of record unavailability was made in August 2009.

Based on the responses from SSA, additional records are not 
available and any further efforts to retrieve such records 
would be futile. 

As neither the Veteran nor his representative has indicated 
that there is any outstanding evidence to be provided, the 
Board may proceed with consideration of his claims.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

Certain chronic disabilities such as arthritis are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service. This presumption applies to veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran's June 1974 service entrance examination was 
negative for any relevant abnormalities and he denied 
experiencing a trick or locked knee in an accompanying report 
of medical history (RMH).  A complaint of left knee pain 
following a fall the previous night was noted in an August 
1974 treatment note. An accompanying left knee physical 
examination and X-ray were normal.  

A September 1974 treatment note reflected the Veteran's 
complaints of right leg pain for the past five days and which 
began after playing basketball.  Physical examination 
revealed pain on the posterior aspect of his right leg from 
the mid-thigh area to the area above the ankle.  The 
assessment was muscle cramps, probably due to decreased 
sodium intake.

An April 1975 treatment note shows a complaint of right leg 
pain after playing basketball and an impression of muscle 
spasms.  A June 1975 treatment note reflected the Veteran's 
complaints of right leg cramping while standing, and an 
impression of questionable muscle spasms.

A July 1975 treatment note reflects the Veteran's complaint 
of right knee pain following a bicycle accident the previous 
day.  Physical examination revealed some pain on palpitation 
of the patella but was otherwise within normal limits.  An 
impression of a right knee sprain was made.

The August 1975 discharge examination was negative for any 
relevant abnormalities.

A June 1998 VA treatment note shows that the Veteran reported 
bilateral knee pain for the past two weeks.  He first noticed 
this pain after walking up stairs or rising from a sitting 
position and reported that his right knee pain was worse than 
his left.  Significant past medical history was denied.  Knee 
effusion and lower extremity edema were noted on examination.  
The examiner noted that it was unclear whether this knee pain 
was secondary to the swelling or to degenerative joint 
disease caused by obesity.

Complaints of worsening bilateral knee pain were noted in a 
March 2001 VA treatment note.  This reportedly pain began at 
his knees and traveled to his thigh area and occurred mostly 
when his knee was bent or when he stands too long.  Swelling 
or redness of the extremities were denied.  Physical 
examination was negative for swelling, redness, or drawer 
sign.  An assessment of knee pain most likely due to obesity 
and osteoarthritis was made.  He was given a prescription to 
treat the condition and instructed to lose weight.

A March 2002 VA treatment note reflects the Veteran's 
complaints of worsening bilateral knee pain for several 
years.  He elaborated that for 20 years he had worked as a 
presser for a dry cleaner, repeatedly pressing a pedal with 
his right foot.  He began using his left foot after his right 
knee became more painful, and now his left knee was painful.  
He had been fired from his job three days prior to this 
examination and noticed minimal to no pain after these three 
days of rest.  

The examiner noted an October 1999 right knee X-ray had found 
mild to moderate degenerative changes of all three 
compartments without narrowed joint space, effusion, 
fractures or dislocations.  The Veteran's bilateral knee pain 
was assessed as likely osteoarthritis.

A November 2002 VA treatment note also reflects the Veteran's 
reports of increased knee pain over the past year.  The 
examiner again noted that his last knee X-rays demonstrated 
worsening osteoarthritis that was most likely related to 
morbid obesity.

The Veteran reported some worsened knee pain over the past 
month in a February 2004 VA treatment note.  He indicated 
that he begun a new job delivering food and was required to 
use stairs.

At a March 2004 VA orthopedic consultation the Veteran denied 
knee pain on questioning.  He reported suffering generalized 
stiffness in his lower extremity muscles and pain when he 
ambulated.  He had experienced one episode of his knee giving 
out in the past year.  An accompanying knee X-ray revealed 
mild right knee osteoarthritis as well as left knee medial 
joint space narrowing and progression of degenerative 
arthritis since the last examination.  The orthopedist noted 
that the Veteran's knees "really do not seem to be the major 
problem," that surgical intervention was not necessary, and 
that the Veteran's weight obviously fatigued his muscles but 
was not "the issue."

In his May 2004 claim for VA benefits, the Veteran reported 
that his knee disabilities began in 2001.

In June 2004, a VA orthopedist noted that the Veteran's 
excessive weight served to accelerate the degenerative 
changes in his knee.

At a September 2004 VA orthopedic examination the Veteran 
reported chronic bilateral knee pain, which he rated as 
"10/10" on the right and "7/10" on the left.  Physical 
examination of the right knee revealed minimal edema with 
stability testing noted as normal.  A review of the March 
2004 knee X-rays revealed degenerative joint disease in both 
knees.  Following this examination and a review of the 
Veteran's claims file, the examiner opined that his chronic 
knee pain was due to degenerative joint disease and obesity.

The Veteran stated in his June 2005 substantive appeal that 
he had been experiencing knee problems for over a year and a 
half and that his condition was getting worse.

A September 2005 decision awarded the Veteran SSA benefits 
due, in part, to degenerative arthritis.

A December 2006 VA treatment note indicates that the Veteran 
was using crutches and that his knees were "very limiting."

Analysis

The Veteran has a current disability as he has been diagnosed 
with bilateral knee osteoarthritis, among other conditions.  
Service treatment notes document several complaints of knee 
pain.  In order for the Veteran's bilateral knee condition to 
be recognized as service connected, the condition must be 
linked to in-service noise exposure or to some other disease 
or injury in service.  38 U.S.C.A. §§ 1110, 1131; Shedden, 
Hickson.

No such evidence has been received.  The Veteran's August 
1975 discharge examination was negative for any relevant 
abnormalities.  

The first contemporaneous post-service evidence of a knee 
disability was reported in 1998, when symptoms were reported 
in relation to the Veteran's employment, and those symptoms 
were reported to have abated with the end to that employment.

The Veteran has not reported a continuity of symptoms since 
service.  Instead, he has reported symptoms that began 
relatively recently.  These reports are consistent with the 
contemporaneous record, showing no knee disability or 
symptomatology until decades after service.

In addition, there is no medical opinion linking the current 
knee disabilities to service, nor has the Veteran presented 
an argument as to how his current knee disabilities are 
related to service.

The Veteran's various treating physicians, on multiple 
occasions, have attributed his knee condition to obesity, but 
have not related the obesity to service.  The service 
treatment records do not show obesity and the Veteran has not 
argued that the obesity is related to service.  These VA 
physicians have declined to find a nexus Veteran's bilateral 
knee condition and service and these opinions are entitled to 
substantial probative weight as the physicians have detailed 
the rationale for this opinion.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning; 
threshold considerations are whether the person opining is 
suitably qualified and sufficiently informed).  No other 
competent medical opinion establishing such a nexus has been 
submitted.

There is no evidence that the Veteran received treatment for 
arthritis within a year of discharge from service nor has he 
claimed to have received such treatment and there is no other 
evidence of arthritis within a year of discharge from 
service.  If arthritis were shown in service and at any time 
thereafter, a nexus to service would be presumed.  38 C.F.R. 
§ 3.303(d).  There is no evidence in this case that arthritis 
was present in service.

The evidentiary record does not reflect a knee condition 
until June 1998, more than 20 years after discharge.  The 
absence of any clinical evidence or complaints for many years 
after service is a factor that weighs against a finding of 
continuity of symptomatology.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

As the evidence is against finding a nexus between the 
Veteran's bilateral knee condition and active service, 
reasonable doubt does not arise and the claim must be denied.  
38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for right knee degenerative 
joint disease is denied.

Entitlement to service connection for left knee degenerative 
joint disease is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


